DETAILED ACTION
The examiner for your application in the USPTO has changed. Examiner Ali Saeed can be reached at 571-272-2371. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 10/13/2021 has been considered. See the attached PTO 1449 form.
Status of Action/Claims
The new examiner of record, Ali Saeed acknowledges receipt of remarks filed on 3/24/2022. Claims 1-5 and 8-13 are pending in the application. Claims 8-13 have been withdrawn. Claim 1 has been amended. Accordingly, claims 1-5 are currently under examination. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

New/Maintained Claim Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “amount of hypochlorous acid within the aqueous solution comprises approximately 0.01% to 0.05% of the hypochlorous acid”. Claim 1 recites an aqueous solution consisting of hypochlorous acid dissolved in phosphate buffered saline and the “consisting of” language in the claim excludes further elements in the aqueous solution. However, claim 2 recites the aqueous solution “comprising” which makes it unclear whether further elements are excluded or not because “comprising” language suggests that further elements can be included.  
Claim 5 recites wherein the hypochlorous acid has a pH range of approximately 6.1 to 6.3. It is unclear whether the claimed pH of hypochlorous acid is inherent to the hypochlorous acid or whether the pH is obtained by addition of further elements. The consisting of language recited in claim 1 excludes further elements other than hypochlorous acid dissolved in phosphate buffered saline (PBS). Paragraph 0029 of instant specification states that prior to diluting HOCl with PBS, the pH level of the PBS is adjusted to approximately pH of 6.1 to 6.3. If PBS is included to adjust the pH of hypochlorous acid, then PBS also requires further elements, as per Para 0029 of specification, and the consisting of language excludes further elements. Thus, it is unclear how the claimed pH of hypochlorous acid is obtained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alimi et al. (US 8,147,444) and Najafi et al. (US 2009/0221989), in combination, in view of the Wang Abstract (2000, Acta Paediatric Taiwan) and the Park Publication (2011, Korean J Pediatr, Park et al).
Applicant’s Invention
Applicant claims a method for treating acute hypovolemia due to one or more medical conditions, comprising treating the acute hypovolemia by injecting an aqueous solution consisting of a therapeutically effective amount of hypochlorous acid to a patient in need thereof, wherein the hypochlorous acid is dissolved in phosphate buffered saline. Applicant claims the hypochlorous acid is approximately 0.01% to 0.05% of the aqueous solution. Applicant claims the hypochlorous acid has a pH range of approximately 6.1 to 6.3.

Determination of the scope of the content of the prior art
(MPEP 2141.01)

	Regarding claims 1 and 5, Alimi et al. teach a method of treating peritonitis in a patient, the method comprising administering to the patient a therapeutically effective amount of an oxidative reductive potential water solution, wherein the solution is stable for at least two months, the solution has a pH of from 6.2 to about 7.8, and wherein the oxidative reductive potential water solution comprises one or more species selected from hypochlorous acid (col. 55, lines 61-67-col. 56, lines 1-4, claim 1). Alimi et al. also teach a method of preventing systemic complications in a patient with peritonitis, the method comprising administering to the patient an oxidative reductive potential water solution in an amount effective to prevent peritoneal adhesions, wherein the solution is stable for at least about-two months, and the solution has a pH of from about 6.2 to about 7.8, and wherein the oxidative reductive potential water solution comprises one or more species selected from the group consisting of hypochlorous acid (col. 58, lines 49-59, claim 42).  Alimi et al. further teach the systemic complications are selected from the group consisting of SIRS, sepsis, septic shock, and combinations thereof (col. 58, lines 60-62, claim 43). 
Regarding claim 1, Alimi et al. teach the oxidative reductive potential water solution is delivered to the patient’s peritoneal space intra-operatively, laproscopically or transabdominally (injections) (col. 56, lines 9-10, claims 3 and 4).
Alimi et al. teach combining the ORP water solution with a suitable carrier, suitable carriers include sterile saline (col. 14, lines 5-14). Alimi et al. does not require further inclusion of any other components in the solution which are excluded from the claimed aqueous solution. 
Alimi et al. teach an exemplary ORP water solution administered can comprise from about 15 ppm to about 35 ppm hypochlorous acid (0.0015% to 0.0035%) (col. 20, lines 10-11).
Regarding claim 3, Alimi et al. teach the peritonitis is associated with an infection that is a spontaneous bacterial peritonitis (col. 56, claims 7 and 12). Alimi et al. teach the spontaneous bacterial peritonitis arises in a patient with nephrotic syndrome (nephritic syndrome) (col. 56, claim 13).

Regarding claim 1, Najafi et al. teach the use of sterile phosphate-buffered saline (PBS) in the solution (page 22, paragraph 177). Najafi et al. teach that buffer solutions are used in the compositions, including Na2HPO4--NaH12PO4 buffer solutions (page 12, paragraph 77). Najafi et al. teach the antimicrobial composition comprises an antimicrobially effective amount of at least one hypohalous acid, (HOHal), wherein Hal is chloro and at least one saline component (page 23, claim 11).
Regarding claim 2, Najafi et al. teach the aqueous antimicrobial composition comprising: (A) an antimicrobially effective amount of at least one hypohalous acid (HOHal, wherein Hal is chloro or bromo), or a hypohalous acid source; (B) at least one saline component (halide salt) selected from the group consisting of sodium chloride, sodium bromide, potassium chloride, potassium bromide, magnesium chloride, magnesium bromide and mixtures thereof; the saline component (halide salt); (C) wherein the pH (of the composition is about 3 to about 6; and (D) the antimicrobially effective amount of the hypohalous acid derived from the hypohalous acid or the hypohalous acid source is about 0.1 mM to about 75 mM of the composition
(page 23, claim 11).
	Regarding claim 2, Najafi et al. teach the hypohalous acid concentration is about 2 mM to about 20 mM in the composition. 20mM of the hypohalous acid concentration is 0.035% of the composition. The hypohalous acid is hypochlorous acid (page 22, claims 5 and 6).
	Najafi et al. teach some compositions for use include 10 mM HOCl (0.01%) 0.9% salt and 20 mM phosphate (page 14, Composition E, paragraph 107).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Alimi et al. do not specifically disclose the hypocholorous acid is dissolved in phosphate buffered saline. Alimi et al. and Najafi et al. do not specifically disclose the treatment of hypovolemia or it is due to one or more medical conditions, as claimed in claim 3. It is for this reason the Wang Abstract and the Park Publication are added as secondary references.
 	Regarding claim 3, the Wang Abstract teaches that hypovolemic shock is not an uncommon presentation is nephrotic syndrome. The Wang Abstract teaches that hypovolemia was found in patients at the acute nephrotic stage, and usually associated with hemoconcentration and abdominal pain (page 1, entire Abstract).
	Regarding claim 3, Park et al. teach hypovolemic shock is one of the attentive presentations in nephrotic syndrome (NS). Risk factors for hypovolemic crises include severely depressed albumin levels, high dose diuretics, and vomiting (page 324, col. 4, 4. Hypovolemic crisis, entire section).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Alimi et al. and Najafi et al. and dissolve the hypochlorous acid in phosphate buffered saline in the composition. Alimi et al. teach a method of treating peritonitis in a patient, the method comprising administering to the patient a therapeutically effective amount of an oxidative reductive potential water solution, wherein the solution is stable for at least two months, the solution has a pH of from 6.2 to about 7.8, and wherein the oxidative reductive potential water solution comprises one or more species selected from hypochlorous acid. One of ordinary skill in the art would have been motivated to use phosphate buffered saline in the composition because Alimi et al. teach combining the ORP water solution, which comprises hypocholorous acid, with a suitable carrier that include sterile saline. The use of a saline solution in compositions comprising hypochlorous acid is also evidenced by Najafi et al., which teach the use of a saline component in the compositions comprising hypochlorous acid. Najafi et al. also teach the use of phosphate buffered saline in a composition. Since Alimi et al. and Najafi et al. each teach the use of saline solutions as diluents, solvents, or buffers, one of ordinary skill in the art would have been motivated to use a saline solution that is known to be used in the art, such as phosphate buffered saline, with a reasonable expectation of success as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Alimi et al. and Najafi et al. and use 0.01% to 0.05% of hypochlorous acid in the composition. Alimi et al. teach a method of treating peritonitis in a patient, the method comprising administering to the patient a therapeutically effective amount of an oxidative reductive potential water solution, wherein the solution is stable for at least two months, the solution has a pH of from 6.2 to about 7.8, and wherein the oxidative reductive potential water solution comprises one or more species selected from hypochlorous acid. Alimi et al. teach an exemplary ORP water solution administered can comprise from about 15 ppm to about 35 ppm hypochlorous acid (0.0015% to 0.0035%). One of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the amount of hypochlorous acid in the composition. One of ordinary skill in the art would have been motivated to use the teachings of Najafi et al. that teaches the use of hypochlorous acid in peritoneal dialysis treatments and the concentration is about 2 mM to about 20 mM in the composition, wherein the hypohalous acid is hypochlorous acid. 20mM of the hypohalous acid concentration is 0.035% of the composition. As such, one of ordinary skill in the art would have been motivated to look to prior art references wherein hypochlorous acid is used in the compositions for the same purposes to optimize concentrations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Alimi et al., Najafi et al., the Wang Abstract and the Park Publication and use hypochlorous acid to treat hypovolemia, as well as treat it due to one or more medical conditions. Alimi et al. teach that peritonitis is treated with hypochlorous acid and is associated with an infection that is a spontaneous bacterial peritonitis. Alimi et al. teach that the spontaneous bacterial peritonitis arises in a patient with nephrotic syndrome (nephritic syndrome). As evidenced by the teachings of the Wang Abstract and the Park Publication, hypovolemia is a common and attentive presentation, respectively, in nephrotic syndrome. As such, based on the combination of teachings, since hypovolemic syndrome is known to be common in a patient with nephrotic syndrome, it would have been obvious to one of ordinary skill in the art that if nephrotic syndrome is being treated, then hypovolemia would be treated as well, without evidence to the contrary. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alimi et al. (US 8,147,444) in combination with Najafi et al. (US 2009/0221989) in view of the Wang Abstract and the Park Publication as applied to claims 1, 2, 3 and 5 above, and further in view of the Aydogdu Publication (2006, Renal Failure).
Applicant’s Invention
Applicant claims a method for treating acute hypovolemia due to one or more medical conditions, comprising treating the acute hypovolemia by injecting an aqueous solution consisting of a therapeutically effective amount of hypochlorous acid to a patient in need thereof, wherein the hypochlorous acid is dissolved in phosphate buffered saline.  Applicant claims the one or more medical conditions are associated with third space fluid loss.
	Determination of the scope of the content of the prior art
(MPEP 2141.01)
	The teachings of Alimi et al., Najafi et al., the Wang Abstract and the Park Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Alimi et al., Najafi et al., the Wang Abstract and the Park Publication do not specifically teach the one or more medical conditions are associated with third space fluid loss. It is for this reason the Aydogdu Publication is added as a secondary reference.
Regarding claim 4, the Aydogdu Publication teaches muscle necrosis causes dramatic fluid third spacing, leading to intravascular volume depletion. The Aydogdu Publication teaches that third spacing effect causes hypovolemia and hypotension, which impart renal perfusion (page 438, col. 2, paragraph 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Alimi et al., Najafi et al. and the Aydogdu Publication and know that the medical conditions are associated with third space fluid loss. Alimi et al. teach that peritonitis treated with hypochlorous acid is associated with an infection that is a spontaneous bacterial peritonitis and that the spontaneous bacterial peritonitis arises in a patient with nephrotic syndrome (nephritic syndrome). One of ordinary skill in the art would have found it obvious that the condition, nephrotic syndrome, is associated with third space fluid loss because the Aydogdu Publication teaches that third spacing effect cause hypovolemia and hypotension, which impair renal perfusion. In addition, based on Applicant’s own admission, nephritic syndrome, which is currently claimed, is associated with third space fluid loss. As such, it would have been obvious to one of ordinary skill in the art that nephritic syndrome (nephrotic syndrome) would necessarily be associated with third space fluid loss.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
Applicant argued the amended claim 1 now recites an aqueous solution consisting of and the claim is closed to the inclusion of materials other than a therapeutically effective amount of hypochlorous acid dissolved in phosphate buffered saline. It was argued by the applicant that Alimi teaches the oxidative reduction potential water solution is to be formulated with suitable carriers and such carriers do not include phosphate buffered saline, and the carriers are an inclusion of materials other than those recited except for impurities. 
In response, as discussed supra, Alimi et al. teach a method of treating peritonitis in a patient, the method comprising administering to the patient a therapeutically effective amount of an oxidative reductive potential water solution, wherein the oxidative reductive potential water solution comprises one or more species selected from hypochlorous acid (col. 55, lines 61-67-col. 56, lines 1-4, claim 1). Alimi et al. teach combining the ORP water solution with a suitable carrier, suitable carriers include sterile saline (col. 14, lines 5-14). Alimi et al. does not require further inclusion of any other components in the solution which are excluded from the claimed aqueous solution. The use of a saline solution in compositions comprising hypochlorous acid is also evidenced by Najafi et al., which teach the use of a saline component in the compositions comprising hypochlorous acid. Najafi et al. also teach the use of phosphate buffered saline in a composition. Since Alimi et al. and Najafi et al. each teach the use of saline solutions as diluents, solvents, or buffers, one of ordinary skill in the art would have been motivated to use a saline solution that is known to be used in the art, such as phosphate buffered saline, with a reasonable expectation of success as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
With respect to applicant argument that the carriers are an inclusion of materials other than those recited except for impurities, it is unclear to the examiner what exactly applicants are trying to argue with this statement and thus the examiner requests that applicant further elaborate on this argument for clarity.
	Applicant also argued that Alimi fails to teach or suggest the new use of hypochlorous acid for the treatment of acute hypovolemia. 
In response, as discussed supra, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Alimi et al., Najafi et al., the Wang Abstract and the Park Publication and use hypochlorous acid to treat hypovolemia, as well as treat it due to one or more medical conditions. Alimi et al. teach that peritonitis is treated with hypochlorous acid and is associated with an infection that is a spontaneous bacterial peritonitis. Alimi et al. teach that the spontaneous bacterial peritonitis arises in a patient with nephrotic syndrome (nephritic syndrome). As evidenced by the teachings of the Wang Abstract and the Park Publication, hypovolemia is a common and attentive presentation, respectively, in nephrotic syndrome. As such, based on the combination of teachings, since hypovolemic syndrome is known to be common in a patient with nephrotic syndrome, it would have been obvious to one of ordinary skill in the art that if nephrotic syndrome is being treated, then hypovolemia would be treated as well. As such, following the prior art teaching that if the same compound is taught in the prior art, hypochlorous acid used to treat nephrotic syndrome, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., the additional treatment of hypovolemia that is caused by nephrotic syndrome, without evidence to the contrary.  "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). 
Applicant further argues that Alimi et al. and Najafi et al. do not teach the hypochlorous acid is dissolved in phosphate buffered saline. Particularly,  it was argued that Najafi teaches a solution used for treatment of patient catheter which is nonanalogous to solution that is injected into a patient and therefore Najafi is not properly combinable with Alimi. 
In response to applicant's argument that Najafi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, one of ordinary skill in the art would have been motivated to use phosphate buffered saline in the composition because Alimi et al. teach combining the ORP water solution with a suitable carrier that include sterile saline. The use of a saline solution in compositions comprising hypochlorous acid is also evidenced by Najafi et al., which teach the use of phosphate buffer solutions and a saline component in the compositions comprising hypochlorous. Najafi et al. also teach the use of phosphate buffered saline in a composition. Since Alimi et al. and Najafi et al. each teach the use of saline solutions as diluents, solvents, or buffers, one of ordinary skill in the art would have been motivated to use a saline solution that is known to be used in the art, such as phosphate buffered saline, with a reasonable expectation of success as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007), without evidence to the contrary.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616